DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed October 30, 2020 (hereinafter “10/30/20 Amendment") has been entered, and fully considered.  In the 10/30/20 Amendment, claims 1, 5, 6, 10, 11, 14, & 15 were amended, claim 4 was cancelled, and claim 21 was newly added.  Therefore, claims 1-3 & 5-21 are now pending in the application.  
3.	The 10/30/20 Amendment has overcome the objections to the drawings, specification,  and claims previously set forth in the Non-Final Office Action mailed 04/30/20 (“04/30/20 Action”), along with the rejections under § 112(b).  
4.	A new objection to the Specification is set forth herein, along with new grounds of rejection under §§ 112(b), 112(d), & 103, necessitated by Applicant’s Amendment.

Specification
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
	Independent claim 1 was amended to recite the limitation of: 
a top thin elongated conductive member and a bottom thin elongated conductive member each having opposing planar sides, a sharp cutting end, and an opposite non-cutting end wherein the top and bottom thin elongated conductive members are in vertical alignment with one another and spaced apart from one another along more than half of their lengths by a first width and spaced apart from one another near their non-cutting ends by a second width two or more times greater than the first width; 

Emphasis added.

	Newly added independent claim 21 includes a similar recitation.  
While the Specification describes differing heights of the ultrapolar electrosurgery blade (10) [see, e.g., ¶[0101] of the published application (U.S. 2018/0256243)], the Specification does not include a recitation of the second width being “two or more times greater than the first width.”  However, Examiner notes that support for this limitation does exist in at least priority application No. 62/467,739 at, e.g., FIGS. 1, 4, & 20.  Accordingly, the instant Specification should be amended to provide proper antecedent basis for this claimed subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 10-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
8.	Claim 10 recites the limitation “the non-conductive tube member adjacent to the slot” in line 5.  There is insufficient antecedent basis for the recitation of “adjacent to the slot” in the claim.  Further, claim 10 recites that the non-conductive tube member includes a slot in lines 3-4.  As such, it is not clear how the non-conductive tube member can be “adjacent to the slot” when the slot is part of the non-conductive tube member itself.  For these reasons, the structure required by claim 10 is not clear.  Clarification is required.     


10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
12.	Claim 5 is dependent upon cancelled claim 4.  As such, claim 5 is a claim in dependent form that fails to further limit the subject matter claimed. For purposes of examination, claim 5 will be treated as if it depends from independent claim 1. 
13.	Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 1, 3, 5, 6, 7, 9, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0241588 to Heim et al. (“Heim”) in view of U.S. Patent No. 4,850,353 to Stasz et al. ("Stasz").
17.	Regarding claim 1, Heim teaches an ultrapolar electrosurgery blade comprising: 
a top thin elongated conductive member [active electrode (3) - ¶’s [0077], [0078], [0099]; FIG. 7 (reproduced below)] and a bottom thin elongated conductive member [return electrode (5) - ¶’s [0077], [0078], [0099]; FIG. 7] each having opposing planar sides [see FIG. 7 – the top and bottom sides of active electrode (3) are opposing planar sides; similarly, the top and bottom sides of return electrode (5) are opposing planar sides], a sharp cutting end [see, e.g., ¶[0100] (“FIG. 7 illustrates a configuration in which the electrodes taper to fine edges and the blade is shaped to present a substantially flat contact face 26 where only the sharp edges of the electrodes are exposed through the surface of the interior insulation 6 and outside insulation 25”)], and an opposite non-cutting end [the ends of active electrode (3) and return electrode (5) that are opposite contact face (26) – see FIG. 7] wherein the top and bottom thin elongated conductive members [(3), (5)] are in vertical alignment with one another and spaced apart from one another [FIG. 7]… ; and
 

    PNG
    media_image1.png
    221
    501
    media_image1.png
    Greyscale

a non-conductive coating that covers both opposing planar sides of the top and bottom thin elongated conductive members [interior insulation (6) and outside insulation (25) - ¶[0099] & FIG. 7; NOTE: as broadly as claimed, Examiner considers the insulation layers (6) & (25) to be a “coating” (note also Applicant’s as-filed Specification at pg. 19, ¶[0063], which broadly (and interchangeably) refers to a “non-conductive coating/housing”); nonetheless, see also ¶’s [0068], [0109], [0164]] and that fills the space having the first width located between the top and bottom thin elongated conductive members [note ¶’s [0090], [0094], [0099] of Heim which indicate that passive electrode (4) is not required in the space between active electrode (3) and passive electrode (5), in which case insulation layer (6) would extend completely therebetween] wherein at least a portion of the sharp cutting ends of the top and bottom thin elongated conductive members and their opposite non-cutting ends remain exposed [Heim discloses that the cutting ends are exposed, e.g., at ¶[0100], and that their opposite non-cutting ends are exposed (at least a portion of the opposite non-cutting ends of active electrode (3) and return electrode (5) are exposed in order to respectively contact supply conductive element (7) and return conductive element (8) – see, e.g., ¶’s [0044], [0059], [0079], [0088], [0106]; FIG. 1)].  
While Heim teaches that the electrodes may be any shape or shapes [see ¶[0076]], that the narrowest part of the blade is the contact face (26) where the functional areas are located, which is the same areas where active electrode (3) and return electrode (5) are exposed [see ¶[0101]], and that the spacing of the electrodes is limited to a predetermined range (such possibly being a fixed distance) [see ¶[0074]], Heim does not teach the explicit limitations concerning the particular spacing between the top and bottom thin elongated conductive members, namely:
wherein the top and bottom thin elongated conductive members are… spaced apart from one another along more than half of their lengths by a first width and spaced apart from one another near their non-cutting ends by a second width two or more times greater than the first width.
	Stasz, in a similar field of endeavor, teaches an electrosurgical blade (10) comprising a distal working portion (14) and a handle receiving portion (16) [col. 3, ll. 25-33].  An (upper) conductive trace (38) and (lower) conductive trace (30) extend generally the full length of the blade, which comprises a ceramic substrate (12) [col. 4, ll. 3-63; FIG. 1].   

    PNG
    media_image2.png
    172
    565
    media_image2.png
    Greyscale

Annotated FIG. 1 of Stasz
With reference to annotated FIG. 1 of Stasz (provided above), and while it is acknowledged that the drawing figures in Stasz are not to scale, it is the Examiner’s position that Stasz (in FIG. 1) reasonably suggests to one having ordinary skill in the art that conductive traces [(38), (30)] are spaced apart from one another near their non-cutting (proximal) ends [i.e., at location “B”] by a width that is two or more times greater than the spacing width at the distal end of distal working portion (14) [i.e., at location “A”].  More particularly, while the claimed range (“two or more time greater”) is not explicitly taught in Stasz, it appears close to being at least two times greater based on FIG. 1.  The Federal Circuit has held that a prima facie case of Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Further, while Stasz does not appear to teach or depict that conductive traces [(38), (30)] are spaced apart from one another along more than half of their lengths by [the] first width, Examiner notes that FIG. 1 of Stasz shows at least five different changes in the width of the spacing between conductive traces [(38), (30)] [see the 5 different widths of the spacings marked “1,” “2,” “3,” “4,” & “5” in annotated FIG. 1 of Stasz (above)], suggesting that the width of the spacing of the conductive traces is not particularly critical when focused on the function of conducting current.  Stated another way, the exact width of a spacing between the traces, along with the particular distance along the length of the blade that the given width is maintained, is not apparently critical to the function of the transmission of energy to the distal end of the blade.  Any combination of spacing widths, and the lengths that such widths are maintained, would provide the predictable result of conducting/transmitting energy.  
Accordingly, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heim such that the top and bottom thin elongated conductive members are spaced apart from one another along more than half of their lengths by a first width and spaced apart from one another near their non-cutting ends by a second width two or more times greater than the first width, since Applicant has not disclosed that the claimed spacing solves any stated problem or is for any particular purpose, and the claimed spacing presents no novel or unexpected result over the spacing used in the references.  
Finally, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In the instant case, nothing of record suggests that a device having the claimed relative dimensions would perform any differently than the prior art device.
18.	Regarding claim 3, the combination of Heim and Stasz teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Heim further teaches wherein the non-conductive coating covers at least a portion of a top of the top thin elongated conductive member [active electrode (3)] and at least a portion of a bottom of the bottom thin elongated conductive member [return electrode (5)] [see outside insulation (25) - ¶’s [0069], [0099]-[0101]; FIG. 7].
19.	Regarding claim 5, the combination of Heim and Stasz teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action [note: for purposes of examination, claim 5 is being treated as if it depends from independent claim 1 – see rejection under § 112(d) above].  
Heim further teaches wherein at least a portion of a top of the top thin elongated conductive member [active electrode (3)] is exposed [e.g., ¶’s [0101], [0168], [0178], [0182]] between portions of non-conductive coating located on opposing planar sides of the top thin elongated conductive member [see outside insulation (25) - ¶’s [0069], [0099]-[0101]; FIG. 7] and at least a portion of a bottom of the bottom thin elongated conductive member [return electrode (5)] is exposed [e.g., ¶’s [0101], [0168], [0178], [0182]] between portions of non-conductive coating located on opposing planar sides of the bottom thin elongated conductive member [see outside insulation (25) - ¶’s [0069], [0099]-[0101]; FIG. 7].  
20.	Regarding claim 6, the combination of Heim and Stasz teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Heim further teaches wherein the top and bottom thin elongated conductive members [(3), (5)] comprise a hard metal [e.g., ¶’s [0070], [0119]].
claim 7, the combination of Heim and Stasz teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Heim further teaches wherein the non-conductive coating comprises a ceramic material [e.g., ¶’s [0073], [0109], [0157], [0159], [0178]].
22.	Regarding claim 9, the combination of Heim and Stasz teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Heim further teaches wherein the ultrapolar electrosurgery blade has a sharp cutting edge comprising the sharp cutting ends of the top and bottom thin elongated conductive members [(3), (5)] separated by a sharp non-conductive cutting end [¶[0100]; FIG. 7].
23.	Regarding claim 21, Heim teaches an ultrapolar electrosurgery blade comprising: 
a top thin elongated conductive member [active electrode (3) - ¶’s [0077], [0078], [0099]; FIG. 7 (reproduced below)] and a bottom thin elongated conductive member [return electrode (5) - ¶’s [0077], [0078], [0099]; FIG. 7] each having opposing planar sides [see FIG. 7 – the top and bottom sides of active electrode (3) are opposing planar sides; similarly, the top and bottom sides of return electrode (5) are opposing planar sides], a sharp cutting end [see, e.g., ¶[0100] (“FIG. 7 illustrates a configuration in which the electrodes taper to fine edges and the blade is shaped to present a substantially flat contact face 26 where only the sharp edges of the electrodes are exposed through the surface of the interior insulation 6 and outside insulation 25”)], and an opposite non-cutting end [the ends of active electrode (3) and return electrode (5) that are opposite contact face (26) – see FIG. 7] wherein the top and bottom thin elongated conductive members [(3), (5)] are in vertical alignment with one another and spaced apart from one another [FIG. 7]…; and 

    PNG
    media_image1.png
    221
    501
    media_image1.png
    Greyscale

a non-conductive housing [formed of interior insulation (6) and outside insulation (25) - ¶[0099] & FIG. 7] containing both opposing planar sides of the top and bottom thin elongated conductive members [(3), (5)] [see FIG. 7] and the space having the first width located between the top and bottom thin elongated conductive members [note ¶’s [0090], [0094], [0099] of Heim which indicate that passive electrode (4) is not required in the space between active electrode (3) and passive electrode (5), in which case insulation layer (6) would extend completely therebetween].
While Heim teaches that the electrodes may be any shape or shapes [see ¶[0076]], that the narrowest part of the blade is the contact face (26) where the functional areas are located, which is the same areas where active electrode (3) and return electrode (5) are exposed [see ¶[0101]], and that the spacing of the electrodes is limited to a predetermined range (such range possibly being a fixed distance) [see ¶[0074]], Heim does not teach the explicit limitations concerning the particular spacing between the top and bottom thin elongated conductive members, namely:
wherein the top and bottom thin elongated conductive members are… spaced apart from one another along more than half of their lengths by a first width and spaced apart from one another near their non-cutting ends by a second width two or more times greater than the first width.
Stasz, in a similar field of endeavor, teaches an electrosurgical blade (10) comprising a distal working portion (14) and a handle receiving portion (16) [col. 3, ll. 25-33].  An (upper) conductive trace (38) and (lower) conductive trace (30) extend generally the full length of the blade, which comprises a ceramic substrate (12) [col. 4, ll. 3-63; FIG. 1].   

    PNG
    media_image2.png
    172
    565
    media_image2.png
    Greyscale

Annotated FIG. 1 of Stasz
With reference to annotated FIG. 1 of Stasz (provided above), and while it is acknowledged that the drawing figures in Stasz are not to scale, it is the Examiner’s position that Stasz (in FIG. 1) reasonably suggests to one having ordinary skill in the art that conductive traces [(38), (30)] are spaced apart from one another near their non-cutting (proximal) ends [i.e., at location “B”] by a width that is two or more times greater than the spacing width at the distal end of distal working portion (14) [i.e., at location “A”].  More particularly, while the claimed range (“two or more time greater”) is not explicitly taught in Stasz, it appears close to being at least two times greater based on FIG. 1.  The Federal Circuit has held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Further, while Stasz does not appear to teach or depict that conductive traces [(38), (30)] are spaced apart from one another along more than half of their lengths by [the] first width, Examiner notes that FIG. 1 of Stasz shows at least five different changes in the width of the spacing between conductive traces [(38), (30)] [see the 5 different widths of the spacings 
Accordingly, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heim such that the top and bottom thin elongated conductive members are spaced apart from one another along more than half of their lengths by a first width and spaced apart from one another near their non-cutting ends by a second width two or more times greater than the first width, since Applicant has not disclosed that the claimed spacing solves any stated problem or is for any particular purpose, and the claimed spacing presents no novel or unexpected result over the spacing used in the references.  
Finally, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In the instant case, nothing of record suggests that a device having the claimed relative dimensions would perform any differently than the prior art device.

24.	Claims 2 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heim and Stasz, as applied to claim 1 above, and further in view of U.S. Patent No. 5,281,216 to Klicek ("Klicek").
claims 2 & 8, the combination of Heim and Stasz teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
            Heim teaches that at least a portion of the opposite non-cutting ends of active electrode (3) and return electrode (5) are exposed in order to respectively contact the supply conductive element (7) and return conductive element (8), with each of supply conductive elements [(7), (8)] terminating in handle (27) [see, e.g., ¶[0079]; FIG. 1].  Heim further contemplates various plugs/connectors incorporated into handle (27) [e.g., ¶’s [0088]-[0089]].  
            Heim does not, however, explicitly teach a non-conductive support member having two openings therein in vertical alignment with one another wherein a portion of said top and bottom thin elongated conductive members are respectively contained within one of the two openings (claim 2), nor wherein the non-conductive support member comprises a ceramic material (claim 8).              Klicek, in a similar field of endeavor, teaches an electrosurgical bipolar treating apparatus comprising a handpiece to which is connected a first active electrode and a second return electrode having exposed distal ends which define a bipolar tip for electrosurgically treating tissue at an operational site on a patient [Abstract].  With reference to FIGS. 2 & 2A of Klicek (reproduced below), the active electrode (6) and the return electrode (7) are mounted in side-by-side relationship spaced apart [vertically – see FIG. 2A] by a high voltage resistant dielectric (11), which may be a ceramic [Klicek, col. 3, ll. 9-34].  

    PNG
    media_image3.png
    153
    415
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heim such that handle (27) comprise a ceramic KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

26.	Claims 10-12, 14-16, & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heim and Stasz, as applied to claim 1 above, and further in view of U.S. Patent Application No. 2013/0331657 to Basson et al. ("Basson").
27.	Regarding claim 10, the combination of Heim and Stasz teaches the ultrapolar electrosurgery blade of claim 1 [see rejection of claim 1 as set forth above, which is incorporated herein]. 
As best understood (see rejection under § 112(b) above), the combination of Heim and Stasz, however, does not teach that the ultrapolar electrosurgery blade [of claim 1] is part of an ultrapolar electrosurgery blade assembly that further comprises:
a non-conductive tube member having a hollow tubular shaped opening contained therein and a slot wherein the slot is positioned over a top of the ultrapolar electrosurgery blade such that the non-conductive tube member adjacent to the slot is in communication with the ultrapolar electrosurgery blade; and 
a conductive hollow tubular member contained within at least a portion of the non- conductive tube member.  
Basson, in a similar field of endeavor, teaches a self-powered lighting system (100) for use with an electrosurgical pencil (200) [Basson, e.g., ¶’s [0006], [0023], [0024], [0041]; FIGS. 1, 8].  Basson teaches that the self-powered lighting system (100) can be mounted to above, or on either side of electrode (220) [¶[0044]].     
Basson teaches that lighting system (100) comprises:
a non-conductive tube member [lens cover (20) manufactured out of a clear plastic - ¶[0025]; FIG. 2] having a hollow tubular shaped opening contained therein [proximal end of lens cover (20) – i.e., the end that includes slots (24a, 24b) – see FIGS. 2, 3B] and a slot [either slot (24a) or (24b) - ¶[0025]; FIGS. 1, 2, 3A, 3B] wherein the slot is positioned over a top of the electrode (220) [as noted above, self-powered lighting system (100) can be mounted above pencil (200); as broadly as currently claimed, when system (100) is mounted above pencil (200), either slot (24a, 24b) will be positioned (spatially) over a top of the electrode (220)] such that the non-conductive tube member adjacent to the slot is in communication with the ultrapolar electrosurgery blade [as best understood, the non-conductive tube member (20) which includes the slot (either (24a) or (24b)) is in communication with electrode (220) at least in that it is mounted on to electrosurgical pencil (200) to which electrode (220) is attached [¶’s [0041], [0042]; FIG. 8]; and 
a conductive hollow tubular member [as broadly as claimed, metal spring (75) - ¶[0032]; FIGS. 2, 6, 7] contained within at least a portion of the non-conductive tube member [see, e.g., FIGS. 2, 7, 8].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Heim and Stasz to include the self-powered lighting system (100) of Basson, which includes a non-conductive tube member having a hollow tubular shaped opening contained therein and a slot wherein the slot is positioned over a top of the [electrode] such that the non-conductive tube member adjacent to the slot is in communication with the ultrapolar electrosurgery blade, and a conductive hollow tubular member contained within at least a portion of the non-conductive tube member, so as to provide the benefits of providing adequate illumination to an affected region without interfering 
Finally, as modified, when the self-powered lighting system (100) of Basson is mounted above the device of Heim, the slot (of Basson) will be positioned over (above) a top of the ultrapolar electrosurgery blade of Heim.
28.	Regarding claim 11, the combination of Heim, Stasz, & Basson teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action. 
Heim further teaches wherein at least a portion of a top of the top thin elongated conductive member [active electrode (3)] is exposed [e.g., ¶’s [0101], [0168], [0178], [0182]] between portions of the non-conductive coating located on opposing planar sides of the top thin elongated conductive member and contained within the non-conductive tube member [see outside insulation (25) - ¶’s [0069], [0099]-[0101]; FIG. 7].
Basson teaches that the ultrapolar electrosurgery blade assembly further comprises a conductive projection [battery (30) - ¶[0032]; FIGS. 2, 7] extending from at least one of the conductive hollow tubular member [metal spring (75) - ¶[0032]; FIGS. 2, 6, 7] contained within the non-conductive tube member [lens cover (20)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Heim, Stasz, & Basson to include the self-powered lighting system (100) of Basson, which further includes a conductive projection extending from at least one of the conductive hollow tubular member  contained within the non-conductive tube member, so as to provide the benefits of providing adequate illumination to an affected region without interfering with the use of the device of Heim by a medical professional, of providing a self-powered lighting device that is removably mountable to the device of Heim without any wiring, and of providing a self-powered lighting device that is 
29.	Regarding claim 12, the combination of Heim, Stasz, & Basson teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action. 
Heim further teaches wherein the non-conductive coating covers a top of the top thin elongated conductive member [active electrode (3)] located between the conductive hollow tubular member and the exposed cutting end of the top thin elongated conductive member [see outside insulation (25) - ¶’s [0069], [0099]-[0101]; FIG. 7]. 
Basson further teaches that the ultrapolar electrosurgery blade assembly further comprises a conductive projection [battery (30) - ¶[0032]; FIGS. 2, 7] extending from an end of the conductive hollow tubular member [metal spring (75) - ¶[0032]; FIGS. 2, 6, 7] contained within the non-conductive tube member [lens cover (20)]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Heim, Stasz, & Basson to include the self-powered lighting system (100) of Basson, which further includes a conductive projection extending from an end of the conductive hollow tubular member contained within the non-conductive tube member, so as to provide the benefits of providing adequate illumination to an affected region without interfering with the use of the device of Heim by a medical professional,  of providing a self-powered lighting device that is removably mountable to the device of Heim without any wiring, and of providing a self-powered lighting device that is water-resistant and can be properly sanitized for a surgery room setting, among other benefits [Basson, e.g., ¶’s [0007]-[0011]]. 
30.	Regarding claim 14, the combination of Heim, Stasz, & Basson teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action. 
Heim further teaches wherein the ultrapolar electrosurgery blade has a sharp cutting edge comprising the sharp cutting ends of the top and bottom thin elongated conductive 
31.	Regarding claim 15, the combination of Heim, Stasz, & Basson teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action. 
	Heim further teaches wherein at least a portion of a top of the top thin elongated conductive member [active electrode (3)] is exposed [e.g., ¶’s [0101], [0168], [0178], [0182]] between portions of non-conductive coating located on opposing planar sides of the top thin elongated conductive member [see outside insulation (25) - ¶’s [0069], [0099]-[0101]; FIG. 7] and at least a portion of a bottom of the bottom thin elongated conductive member [return electrode (5)] is exposed [e.g., ¶’s [0101], [0168], [0178], [0182]] between portions of non-conductive coating located on opposing planar sides of the bottom thin elongated conductive member [see outside insulation (25) - ¶’s [0069], [0099]-[0101]; FIG. 7]. 
32.	Regarding claim 16, the combination of Heim, Stasz, & Basson teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action. 
Basson teaches that the conductive hollow tubular member [metal spring (75)] comprises a hard metal [¶’s [0032], [0035]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Heim, Stasz, & Basson to include the self-powered lighting system (100) of Basson, which further includes a conductive hollow tubular member comprising a hard metal, so as to provide the benefits of providing adequate illumination to an affected region without interfering with the use of the device of Heim by a medical professional,  of providing a self-powered lighting device that is removably mountable to the device of Heim without any wiring, and of providing a self-powered lighting device that is water-resistant and can be properly sanitized for a surgery room setting, among other benefits [Basson, e.g., ¶’s [0007]-[0011]]. 
claim 18, the combination of Heim, Stasz, & Basson teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action. 
Heim further teaches wherein the non-conductive coating of the ultrapolar electrosurgery blade comprises a ceramic [e.g., ¶’s [0073], [0109], [0157], [0159], [0178]]. 
34.	Regarding claim 19, the combination of Heim, Stasz, & Basson teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action. 
Heim further teaches wherein the top and bottom thin elongated conductive members [(3), (5)] of the ultrapolar electrosurgery blade comprise a hard metal [e.g., ¶’s [0070], [0119]]. 
35.	Regarding claim 20, the combination of Heim, Stasz, & Basson teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action. 
Basson teaches wherein the conductive hollow tubular member [(75)] contained within the non-conductive tube member comprises a slot [as broadly as claimed, the portion that engages bottom end (73b) of metal strip (73) - ¶’s [0029, [0032]] wherein the slot of the conductive hollow tubular member is also positioned over at least a portion of the top of the ultrapolar electrosurgery blade [as noted above, self-powered lighting system (100) can be mounted above pencil (200); as broadly as currently claimed, when system (100) is mounted above pencil (200), the slot will be positioned (spatially) over a top of the electrode (220)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Heim, Stasz, & Basson to include the self-powered lighting system (100) of Basson, wherein the conductive hollow tubular member contained within the non-conductive tube member comprises a slot wherein the slot of the conductive hollow tubular member is also positioned over at least a portion of the top of the electrode, so as to provide the benefits of providing adequate illumination to an affected region without interfering with the use of the device of Heim by a medical professional, of providing a self-powered lighting device that is removably mountable to the device of Heim without any wiring, and of providing a self-powered lighting device that is water-resistant and 
Finally, as modified, when the self-powered lighting system (100) of Basson is mounted above the device of Heim, the slot will be positioned over (above) a top of the ultrapolar electrosurgery blade of Heim.

36.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heim, Stasz, and Basson, as applied to claim 10 above, and further in view of Klicek.
37.	Regarding claim 13, the combination of Heim, Stasz, & Basson teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action. 
Heim teaches that at least a portion of the opposite non-cutting ends of active electrode (3) and return electrode (5) are exposed in order to respectively contact the supply conductive element (7) and return conductive element (8), with each of supply conductive elements [(7), (8)] terminating in handle (27) [see, e.g., ¶[0079]; FIG. 1].  Heim further contemplates various plugs/connectors incorporated into handle (27) [e.g., ¶’s [0088]-[0089]].  
            The combination of Heim, Stasz, and Basson, however, does not teach a non-conductive support member having two openings therein in vertical alignment with one another wherein a portion of said top and bottom thin elongated conductive members are respectively contained within one of the two openings.             Klicek, in a similar field of endeavor, teaches an electrosurgical bipolar treating apparatus comprising a handpiece to which is connected a first active electrode and a second return electrode having exposed distal ends which define a bipolar tip for electrosurgically treating tissue at an operational site on a patient [Abstract].  With reference to FIGS. 2 & 2A of Klicek (reproduced below), the active electrode (6) and the return electrode (7) are mounted in ceramic [Klicek, col. 3, ll. 9-34].  

    PNG
    media_image3.png
    153
    415
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Heim, Stasz, and Basson such that handle (27) comprise a ceramic portion, and have a configuration of two openings therein in vertical alignment with one another wherein a portion of said top and bottom thin elongated conductive members [(3), (5)] are respectively contained within one of the two openings [for connection to the supply conductive elements (7, 8)], since such a modification amounts merely to the substitution of one known electrode mounting configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

38.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heim, Stasz, and Basson, as applied to claim 10 above, and further in view of U.S. Patent Application Publication No. 2017/0056054 to Dickerson et al. (“Dickerson”).
39.	Regarding claim 17, the combination of Heim, Stasz, & Basson teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action. 
The combination of Heim, Stasz, & Basson, however, does not teach wherein the non-conductive tube member [lens cover (20) of Basson] comprises a ceramic.
e.g., ceramics [see ¶[0039]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Heim, Stasz, & Basson such that the non-conductive tube member [lens cover (20) of Basson] comprises a ceramic, since such a modification amounts merely to the substitution of one known housing material for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Response to Arguments
40.	As noted above, a new objection to the Specification has been set forth herein, along with new grounds of rejection under §§ 112(b) & 112(d), necessitated by Applicant’s Amendment. 
41.	Applicant’s arguments concerning the prior rejection of independent claim 1 under § 102 have been fully considered and are persuasive (in view of the current Amendment to independent claim 1). Therefore, this rejection has been withdrawn.  However, upon further consideration, new grounds of rejection under § 103 are set forth in detail above, necessitated by Applicant’s Amendment.
42.	Finally, Applicant’s arguments concerning claim 10 and the modification concerning the teachings of Basson [see 10/30/20 Amendment, pg. 10] are not persuasive, at least due to the indefiniteness rejection raised by the amended language [see rejection under § 112(b) above].

Conclusion
43.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

44.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794